Appellant insists that we were in error in holding that the argument of which complaint is made in Bill No. 4 was not a comment upon the failure of the appellant to testify. From the bill we quote:
"The County Attorney in his closing argument to the jury, in discussing or explaining why the State had not more closely connected defendant and Charley Hunter or shown any relation of partnership between them, said: 'They said the State did not prove that the defendant and Hunter were partners. That is true. Gentlemen, but that is peculiarly within their own knowledge. Did they deny it?' while (at) the same time facing the defendant and his counsel and pointing toward the defendant, which said argument of counsel for the State was anallusion to the failure of defendant to testify in his behalf and called the jury's attention to the fact that he had not testified, to which argument the defendant then and there in open court excepted and to which exception the Court cautioned the County Attorney to stay in the record, whereupon defendant then and there moved the Court to instruct the jury not to consider the said argument for its purpose, which said motion was by the Court overruled, to which defendant then and there in open court excepted and now presents this his Bill of Exceptions No. 4." *Page 399 
Upon reflection we are unable to regard the remarks as other than an allusion to the failure of the defendant to testify in his own behalf. The bill of exceptions, approved by the trial court, seems to be susceptible of no other interpretation. In the statute it is specifically declared that the failure of any defendant to testify shall not be taken as a circumstance against him, nor shall the same be alluded to or commented upon by counsel in the cause. Art. 710, C. C. P., 1925. Instances in which it has been found necessary to reverse a judgment for the violation of the mandate of this statute are numerous. Among them are cases in which, like the present, the comment or allusion consisted in calling the attention of the jury to the fact that certain testimony had been given and that the accused had not denied it. See Flores v. State, 60 Tex.Crim. Rep.; Williams v. State, 66 Tex.Crim. Rep.; Vickers v. State,69 Tex. Crim. 628; Adams v. State, 87 Tex.Crim. Rep.; Singleton v. State, 93 Tex.Crim. Rep.; Hext v. State,100 Tex. Crim. 24; Heeter v. State, 103 Tex.Crim. Rep.; Robertson v. State, 104 Tex.Crim. Rep.; Hobbs v. State,104 Tex. Crim. 476; Boles v. State, 5 S.W.2d 509.
Because of the improper remarks of counsel, this court feels constrained to grant the motion for rehearing, to set aside the judgment of affirmance, and to order that the judgment of the trial court be reversed and the cause remanded for another trial. It is so ordered.
Reversed and remanded.